DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 07/29/2021.  Claims 2 and 12 are cancelled. The amendments of claims 1, 7, 11 and 17  are acknowledged.  Therefore, Claims 1, 6-11 and 16-20 are pending and have been considered below.

Response to Arguments

3.	Applicant's arguments filed on 07/29/2021have been fully considered but they are not persuasive.
3A.	Regarding the arguments bridging page 5, second paragraph to page 6 last paragraph,  the Examiner respectfully disagrees with Applicant’s position in that “Spaargaren fails to disclose that a selected location is used as a route destination”.
It is still the Examiner’s position there is such a suggestion at least in Fig.6, “David’s House”, See Figs. 6-11)Page 20, line 20-page 22, line 31)

Regarding the argument, “Suomela also fails to provide any disclosure relating to selection of a route destination from a list of received destinations”. The Examiner respectfully disagrees with Applicant’s position.

Regarding the argument “Accordingly, the combination of cited references fails to disclose that the route is identified to a destination location selected, via input, from a plurality of destination locations identified from a plurality of messages, as recited in amended Claim 1.” The Examiner respectfully disagrees with Applicant’s position.
  It is still the Examiner’s position that, Spaargaren has teachings of  Different (destination) locations  e.g.  2. David’s House, 3. Sarah’s House, 4. Volvo Garage ( Fig.6) Locations information, Figs. 10 11. 
Suomela has the teachings of selecting a route destination from a list of received destinations (Fig.8). Therefore, Spaargaren in view of Suomela has the teachings of 
Identifying route   to a destination location selected, via input, from a plurality of destination locations identified from a plurality of messages.

For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
5.	Claims 1, 6-11 and 16-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spaargaren (GB-2,385,748) in view of Suomela et al. (USP 2006/0069503).
As per Claim 1, Spaargaren teaches, an electronic apparatus ( 12, 14); comprising: a display a display (600); a communication interface (Fig. 1, 2, 6-7); a memory (62, Fig.2); and a processor  ( control unit 60,  Fig. 2 also see  Fig.6-7) configured to receive, through the communication interface, a message including location information from an external electronic device;  identify a first destination location ( destination address 304, page 14, lines 1-30) corresponding to the location information included in the message; (See Abstract, Page 5, lines 1-page 8, line 15; Page 13, line 9-pag20 line 20,Figs. 1-11); store, in the memory, the first destination location corresponding to the location information included in the message; (destination address 304, page 14, lines 1-30); obtain a current location of the electronic apparatus; obtain, via an execution screen of a navigation program, an input for selecting one of  a plurality of destination locations stored in the memory ( via : 1. current location; 2. David’s House , 3. Sarah’s House, 4. Volvo Garage, Fig.6), (David’s House), Figs.6, 10,11), and the plurality of destination locations are identified from a plurality of messages, respectively;  (via destination address 304, page 14, lines 1-30, Figs. 4A-C), also see Page 13, line 10—page 20, line 20) , location information in the form of graphical identifications on a map, page 17, lines 10-25) also see  (page  5, line 14 –page 6, line 6, page 6, line 10—page 8, line 15, page 8, line 16 - page 20, line 19) and (Page 6, line 10- page 8, line 15, Figs. 1-11).
However, Spaargaren does not explicitly teach, in response to the input, identify a route from the current location of the electronic apparatus to the selected one of the plurality of destination locations; and control the display to display the route on the execution screen of the navigation program.  
In a related field of Art, In a related field of Art, Suomela teaches, a system and method   for displaying a map having a close known location and a destination and for providing navigation recommendations for traveling from the close known location to the destination, wherein, in response to the input, identify a route from the current location (User’s Home (s) 802)  of the electronic apparatus to the selected one of the plurality of destination locations ( Bank (4), 810;Outdoor Mall (D) 804,  Gas Station (5) ; Building 8 or 9) in Fig.8) ([0050-0052]),(Abstract) ; and control the display to display the route on the execution screen of the navigation program (Abstract),   [0051-0052], Fig.9, also see [0036],  [0030]), [0007], [0032-0033], [0035-0036], [0045], [0047]).   Figs. 1-3, 8, 10).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Spaargaren and Suomela   before him at the time the invention was made, 

As per Claim 6, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the processor is further configured to: identify whether the message received from the external electronic device includes the 10location information; and in response to identifying that the message includes the location information, identify the location information based on the message, (Spaargaren : page 5, line 1- page 8, line 15,  Figs. 1-11)  also see,  page 12, line 23-page 15, line 20).

As per Claim 7, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein, in obtaining the second location of the 15electronic apparatus, the processor is further configured to: identify the current  location of the electronic apparatus based on a Global Positioning System (GPS) signal (Spaargaren : page 5, line 1- page 8, line 15,  Figs. 1-11)  also see,  page 12, line 23-page 15, line 20).

As per Claim 8, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the message (Spaargaren : Figs. 3, 4A-4D).
As per Claim 9 Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the processor is further configured to: control the communication interface to transmit, to an external server, a. request for information on the route  and control the communication interface to receive , from the external server, the information on the route, (See Abstract, Page 5, lines 1-page 9, line 21, page 11, lines 20-32, page 12, line 15-page 13, line 7, page 17, lines 9 -26, page 22, line 18-31, Figs. 1-11). 

As per Claim 10, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the message is a multimedia message.  (Spaargaren : Page 5, lines 25-32).
Claim 11 is being rejected using the same rationale as claim 1.
Claim 16 is being rejected using the same rationale as claim 6.
Claim 17 is being rejected using the same rationale as claim 7.
Claim 18 is being rejected using the same rationale as claim 8.
Claim 19 is being rejected using the same rationale as claim 9.
Claim 20 is being rejected using the same rationale as claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663